DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the recurve length.”  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “a recurve, the recurve having a straight portion with a length…a line containing the recurve length.” It is unclear if “the recurve length” refers to the length of the straight portion of the recurve or if the recurve length refers to a total length of the recurve. The claim did not previously set forth for “a recurve length” and it is therefore unclear what is meant by the claim. For purposes of examination, it is best understood that claim 1 requires an acute angle is formed between the outward face of the door and a line containing the length of the straight portion. Dependent claims inherit this issue and are rejected for depending from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Petrick et al. (US 2007/0193701), hereinafter referred to as Petrick, in further view of Packert et al. (US 2,099,408), hereinafter referred to as Packert.
Regarding claim 1, Petrick discloses a door assembly for covering an opening defined by at least one structural element of a building, the door assembly comprising: 
a shutter roller positioned proximate the opening and rotatable about an axis of rotation (Petrick: Figure 1); 
a drive mechanism (Petrick: paragraph [0005], [0029) configured to rotate the shutter roller about the axis of rotation; 
a flexible door having an outward face and windable on and off the shutter roller such that the flexible door is movable between retracted and extended positions by operation of the drive mechanism (Petrick: Figures 1 and 12), 
the flexible door having a plurality of interconnected slats (24), each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door (Petrick: Figures 4 and 5); 
a guide rail assembly (2) positioned at each side of the opening and extending along the direction of travel of the door (Petrick: Figures 2, 11, 13, 14); and 
the first edge and second edge each having a hook portion terminating in a hook face (34, 40), said hook face having a recurve (understood to be the portion of 34 or 40 that curves back towards face of 60), the recurve forming an acute angle with the outward face of the door (hook faces form an acute angle; Petrick: Figure 6), 
Figure 6 of Petrick:

    PNG
    media_image1.png
    672
    579
    media_image1.png
    Greyscale

wherein at least when a first slat is connected at the hook portion of its first edge with the hook portion of the second edge of an adjacent slat, upon alignment of the first and adjacent slats, the recurve (the portions that curve on 34 and 40 having an acute angle as shown in Figure 6 above) of the hook portion of its first edge is aligned with and contacts the recurve of  the hook portion of the second edge of the adjacent slat, said recurves being parallel to one another and each forming the acute angle with the outward face of the door (the recurve of the first edge nests within the recurve of the second edge and are understood to be parallel where the edges contact each other);
wherein the first and adjacent slats engage along their edges to form a reinforcement impact distribution structure extending laterally along the length of the slats (Petrick: Figures 4-6), and 
wherein the impact distribution structure is configured to: (a) rotatably secure the first and second slats to one another, and (b) direct an impact force applied to the outward face of the door in a direction substantially along the length of said one or more slats (it is understood that an equivalent structure would provide an equivalent function and it is understood that the hook portions of the slats form a reinforcement impact distribution structure).  
Although Petrick discloses a recurve as discussed above, as best understood, the recurve lacks a straight portion with a length and wheren an acute angle is formed between the outward face of the door and a line containing the length of the straight portion. However, forming an edge having a hook portion terminating in a hook face having a recurve is known to further have a straight portion with a length such that an acute angle is formed between an outward face and a line containing the length of the straight portion of the recurve, as taught by Packert. Packert discloses in Figure 1 (see annotated figures below), each edge of slat has a straight portion forming an acute angle with an outward face. Packert discloses that the straight portions (21 and 22) prevent pivotal movement of the slats in one direction beyond the surface plane of the extended device (page 2, lines 1-7) while also still allowing the slats to moved and rolled up (page 2, lines 7-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Petrick such that the recurve further has a straight portion provided with a length such that an acute angle is formed between an outward face and a line containing the length of the straight portion of the recurve, as taught by Packert, in order to prevent rotation in an undesired direction.

    PNG
    media_image2.png
    194
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    595
    media_image3.png
    Greyscale

Regarding claim 2, Petrick discloses the door is a single side profile door formed of a plurality of front panel slats (it is understood that each slat 24 is a single front panel slat).
Regarding claim 3, Petrick discloses adjacent slats are connected by slidable engagement (each slat 24 is connected to an adjacent slat by slidable engagement of the hook portions).  
Regarding claim 7, Petrick as modified with Packert above, disclose the hook face comprises a turned back portion that is configured to securely the hook of an adjacent slat. As modified above, the hook face of Petrick is provided with the recurve having a straight portion as taught by Packert, the recurve of Packert is a turned back portion and as taught by Packert, the portions (21,22) of adjacent slats are secure the slats together.
Claims 1-3, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zoll et al. (US 3,076,500), hereinafter referred to as Zoll, in further view of Packert et al. (US 2,099,408), hereinafter referred to as Packert.
Regarding claim 1, Zoll discloses a door assembly for covering an opening defined by at least one structural element of a building (directed to an intended use), the door assembly comprising: 
a shutter roller (reel, not shown in drawings) positioned proximate the opening and rotatable about an axis of rotation; 
a drive mechanism (mechanism for rotating the reel for rotating the door) configured to rotate the shutter roller about the axis of rotation; 
a flexible door (11) having an outward face and windable on and off the shutter roller such that the flexible door is movable between retracted and extended positions by operation of the drive mechanism, 
the flexible door having a plurality of interconnected slats (12), each having two ends, a first edge and a second edge, and each being arranged along a direction perpendicular to a direction of travel of the door; 
a guide rail assembly (Zoll: Figure 2) positioned at each side of the opening and extending along the direction of travel of the door; and 
the first edge and second edge each having a hook portion terminating in a hook face (13, 14), said hook face having a recurve, the recurve forming an acute angle with, the outward face of the door (the recurves are understood to be the bends in the hook faces bend back and extend towards the flat face of the slats), 
wherein at least when a first slat (12) is connected at the hook portion of its first edge with the hook portion of the second edge of an adjacent slat, upon alignment of the first and adjacent slats, the recurve (the end portions that curve the slats having an acute angle) of the hook portion of its first edge is aligned with and contacts the recurve of the hook portion of the second edge of the adjacent slat, said recurves being parallel to one another and each forming the acute angle with the outward face of the door (the recurve of the first edge nests within the recurve of the second edge and are understood to be parallel where the edges contact each other, Figure 1);
wherein the first and adjacent slats engage along their edges to form a reinforcement impact distribution structure extending laterally along the length of the slats, and 
33LEGAL\36217881 \1wherein the impact distribution structure is configured to: (a) rotatably secure the first and second slats to one another, and (b) direct an impact force applied to the outward face of the door in a direction substantially along the length of said one or more slats (it is understood that an equivalent structure would provide an equivalent function and it is understood that the hook portions of the slats form a reinforcement impact distribution structure; the hook portions 13, 14 of adjacent slats engage each other).  
Although Zoll discloses a recurve as discussed above, as best understood, the recurve lacks a straight portion with a length and wheren an acute angle is formed between the outward face of the door and a line containing the length of the straight portion. However, forming an edge having a hook portion terminating in a hook face having a recurve is known to further have a straight portion with a length such that an acute angle is formed between an outward face and a line containing the length of the straight portion of the recurve, as taught by Packert. Packert discloses in Figure 1 (see annotated figures below), each edge of slat has a straight portion forming an acute angle with an outward face. Packert discloses that the straight portions (21 and 22) prevent pivotal movement of the slats in one direction beyond the surface plane of the extended device (page 2, lines 1-7) while also still allowing the slats to moved and rolled up (page 2, lines 7-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zoll such that the recurve further has a straight portion provided with a length such that an acute angle is formed between an outward face and a line containing the length of the straight portion of the recurve, as taught by Packert, in order to prevent rotation in an undesired direction.

    PNG
    media_image2.png
    194
    595
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    194
    595
    media_image3.png
    Greyscale


Regarding claim 2, Zoll discloses the door is a single side profile door formed of a plurality of front panel slats (12).
Regarding claim 3, Zoll discloses adjacent slats are connected by slidable engagement.  
Regarding claim 7, Zoll as modified with Packert above, disclose the hook face comprises a turned back portion that is configured to securely the hook of an adjacent slat. As modified above, the hook face of Zoll is provided with the recurve having a straight portion as taught by Packert, the recurve of Packert is a turned back portion and as taught by Packert, the portions (21,22) of adjacent slats are secure the slats together.
Regarding claim 9, Zoll discloses a plurality of end members (43) each attachable to an end of a corresponding slat to maintain horizontal alignment between the slats, and wherein each end member (43) at least partially overlaps (via 47, 49) with an adjacent end member (Zoll: Figure 4).
Regarding claim 10, Zoll discloses each end member (43) at least partially overlaps (via 47, 49) with, and is connected to, an adjacent end member (the end members are connected to interconnected slats and in turn connected to each other).  
Response to Arguments
Applicant’s arguments have been considered but are moot because the claim amendments necessitated the new grounds of rejection discussed above and it is the combinations with the newly applied that teach the amended claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634